         Case 4:20-cv-01239-CLM Document 5 Filed 11/19/20 Page 1 of 3                        FILED
                                                                                    2020 Nov-19 PM 03:47
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

THOMAS C. SOURAN,                        )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )     Case No. 4:20-CV-01239-CLM
                                         )
TURKS BAMA BUCKS, LLC,                   )
et al.,                                  )
                                         )
             Defendants.                 )

                           MEMORANDUM OPINION

      Pro se plaintiff Thomas C. Souran brings this breach of contract and fraud

case against Turks Bama Bucks, LLC, Terry Turk, and Jennifer Turk. See Doc. 1. In

his complaint, Souran alleges that this court has diversity jurisdiction over this action

which requires that (a) the amount in controversy exceeds $75,000 and (b) every

plaintiff is of diverse citizenship from every defendant. See 28 U.S.C. 1332. But

Souran, who is a resident of Wisconsin, failed to allege in his complaint the

citizenship of defendants. See Doc. 1. So the court ordered Souran to show cause as

to why this case should not be dismissed for lack of jurisdiction. See Doc. 3.

      Souran has responded to the court’s order to show cause by arguing that this

court has jurisdiction because “Defendants either are incorporated in Alabama and

the Registered Agent is in Alabama or reside in Alabama and the transaction in

dispute occurred in Alabama.” Doc. 4 at 2. Souran asks that if he is wrong about this
          Case 4:20-cv-01239-CLM Document 5 Filed 11/19/20 Page 2 of 3




court having jurisdiction over this case that under 28 U.S.C. § 1404 the court transfer

this case to a federal court that does have jurisdiction. See id.

        Even if individual defendants Terry and Jennifer Turk are both residents and

citizens of Alabama, Souran has failed to show that this court has diversity

jurisdiction over this case. That is because Turks Bama Bucks, LLC is a limited

liability. And as explained in the court’s show cause order, a limited liability

company or partnership is a citizen of any state of which a member of the company

or partnership is a citizen. Rolling Greens MHP, L.P. v. Comcast SCH Holdings

LLC, 374 F.3d 1020, 1022 (11th Cir. 2004). So to sufficiently allege the citizenship

of a limited liability company, a party must identify the citizenship of all its

members. See id.

        Souran has failed to identify who the members of Turks Bama Bucks, LLC

are or the citizenship of its members. So he has failed to meet his burden to show

that he may bring this case in federal court. The court will thus: (1) dismiss this case

without prejudice for lack of jurisdiction and (2) deny Souran’s request that the court

transfer this case to another federal district court. Because the court’s dismissal is

without prejudice, Souran can refile this case in state court where there is no need to

establish diversity jurisdiction. The court will enter a separate order that closes this

case.




                                            2
  Case 4:20-cv-01239-CLM Document 5 Filed 11/19/20 Page 3 of 3




DONE this November 19, 2020.



                          _________________________________
                          COREY L. MAZE
                          UNITED STATES DISTRICT JUDGE




                               3
